Bates, Judge,
delivered the opinion of the court.
The plaintiffs sued Crawford and Hart upon a promissory note, dated June 2d, 1862, and payable one day after date.
Crawford answered admitting that he executed the note as the security of Hart, and pleaded that, “ at the time of the commencement of plaintiffs’ suit, and since that time, he was and is in the actual military service of the State of Missouri; and he therefore says, that said suit was commenced contrary to the several acts of the General Assembly of the State of Missouri respectively, entitled, “An act for the relief of persons while doing actual military service for the State,” approved May 15, 1861, and “An act to amend an act for the relief of persons while doing actual military service for the State,” approved March 17, 1863, and ought to be dismissed as to this defendant with his costs.
The plaintiffs moved the court to strike out the plea from the defendant’s answer, upon the ground that the acts of the General Assembly referred to are unconstitutional and void, in that they are retrospective in their operation and impair the obligations of contracts, and violate that provision of the .constitution “ that courts of justice ought to be open to every person, and certain remedy afforded for every injury to person, property, or character, and that right and justice ought to be administered without sale, denial or delay.”
The motion was sustained, the plea stricken out of the answer, and afterward judgment was given for the plaintiffs, and *335the defendant has brought the case to this court by writ of error.
The act of May 15, 1861, provides that “ no civil suit shall be commenced, nor, if commenced, shall the same be prosecuted against any person while he shall be in the actual military service of the State of Missouri; but such suit, if commenced, shall be continued until the expiration of thirty days after his discharge.”
It will be observed that in the present case the promissory note, which is the foundation of the suit, was given after the passage of this act.
The act of 1863 m erely extended privileges of the act of 1861 to persons in the military service of the United States, and also increased the time of thirty days after discharge to twelve months.
It is sufficient for this case to say, that the act of 1861, which provides that suit shall not be commenced against a person in the actual military service of the State, was in force at the time the contract, which is the foundation of this suit, was entered into; and, consequently, the act cannot be retrospective in its operation upon that contract, nor can it be a violation of the contract which was not in existence when it was enacted. Nor is it a denial or delay of justice. The law is required to furnish a remedy for all wrongs; but it is within the power of the law-makers to determine the proceedings which may be necessary to attain the great end — the administration of right and justice, and the judiciary has no power to control the exercise of that discretion.
The Circuit Court erred in striking out the defendants plea from his answer. The matter should be restored to the answer, and if found to be true, the suit dismissed.
Judgment reversed and cause remanded.
Judges Bay and Dryden concur.-.